 DECISIONS OF NATIONAI. I.ABOR RELATIONS BOARDHanover Industries, Inc. and District 65, DistributiveWorkers of America. Cases 4-CA-9041 and 4 CA9076November 30, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn July 27, 1979, Administrative Law Judge Rich-ard L. Denison issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge recommended dis-missal of the complaint allegations involving the cre-ation of an impression of surveillance and the unlaw-ful discharge of employee Topper. There were noexceptions taken to these findings. The Administra-tive Law Judge found, however, that Respondent vio-lated Section 8(a)(3) and (I) of the Act by its dis-charge of Marie Eltz. For the reasons given below, wedisagree with this latter finding.Respondent manufactures mattress pads andquilted products at its Hanover, Pennsylvania, plant,where Marie Eltz was employed as a utility girl untilher discharge on November 10, 1977. On October 19,1977, an organizing drive for the Union began at theHanover plant and, on October 21, 1977, Marie Eltzsigned an authorization card.The incident which led to Eltz' discharge was Su-pervisor Klinedinst's observation on November 10 ofEltz, who at the time had not yet punched in, con-versing with three other employees who were workingovertime. Although the Administrative Law Judgefound that Eltz had begun the conversation to talkabout the Union, he also found that Klinedinst didnot overhear what was said among the four. Approxi-mately 2-1/2 hours after observing this incident.Klinedinst called Eltz into her office to issue her aI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Producti, Inc., 91 NRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We hare carefully examined therecord and find no basis for reversing his findings.written warning the first warning that Eltz had everreceived--for interfering with the work of the otheremployees, a violation of company rule 16. Klinedinsthad not first interviewed the other employees aboutthe incident, nor had she issued warnings to them fortheir possible infraction of a company rule againstneglecting work.2Eltz refused to sign the warningslip, although signing was customary, and she wasdischarged by Klinedinst after consultation withMartin Klein, the plant manager. Klinedinst testifiedthat she and Klein had intended only to give Eltz awritten warning for the incident, and that Eltz' re-fusal to sign the warning slip was the determinativefactor in her discharge.Although Klinedinst's testimony concerning thecontent of the disciplinary interview conflicted withthat of Eltz, the Administrative Law Judge creditedEltz' testimony that, when Eltz said in protest, "Weweren't talking about what you think we were,"Klinedinst responded that Eltz had broken a rule, andthat, "Anyways, we know what you were talkingabout." The Administrative Law Judge concludedthat this was a reference to the Union, although hedetermined that the Union was never specificallymentioned during this exchange between Klinedinstand Eltz. This finding, in conjunction with the factsthat Eltz had never before received a warning andthat Respondent had failed to interview the threeother employees, taken together with the fact that therecord contained evidence that in certain other casesRespondent had given more than one warning priorto discharge, led the Administrative Law Judge toconclude that Eltz' refusal to sign the warning slipwas a pretext for discharging her, and that the realreason for the discharge was union related.For the following reasons, we reverse the Adminis-trative aw Judge's finding.We note first that there is no evidence to supportthe Administrative Law Judge's conclusion that Eltzwas the "chief employee organizer." To the contrary,the only evidence of union activity on her part knownby Respondent before her discharge was that she wasseen with the Union's organizer on two occasions.3Furthermore, there is no evidence that the reason forher discharge was a pretext. Although the Adminis-trative Law Judge referred to evidence that employ-ees often received more than one warning prior tobeing discharged, several exhibits were introduced toshow that certain employees had been discharged forinsubordination, Eltz' transgression, after only onewarning. More to the point, the only other employeeshown to have refused to have signed a disciplinary('ompany rule 15 indicates that discipline may he meted out for "ln]e-glecting job duties or refusing to perlform assigned tasks."I Moreover, as noted above, :ltz' only other union activity before herdischarge was her signing of an authorization card.246 NLRB No. 105656 HANOVER INDLSIRI S, IN(C.warning had been discharged. Finally. while evidenceof union animus or other unfair labor practices is notnecessary to support a finding of an unlawful dis-charge,4we cannot help hut note that Respondentwas not found to have engaged in any other unfairlabor practices in this proceeding. Particularly, wenote that Respondent was not found to have unlaw-fully terminated any other employees known to beinvolved in the Union. This includes employee BrianColgan, who had been at least as active in the unioncampaign as Eltz, and who had a record of severaldisciplinary warnings. Colgan himself testified thatthe same plant manager who ordered Eltz dischargedhas stated to an assembly of employees during theorganizing campaign that he was not "encouraging ordiscouraging" union participation. but only urgingthat the employees "keep an open mind." In sum,there is no showing of any union animus on Respon-dent's part in this proceeding. Under all the circum-stances, we cannot say that the General Counsel hasmet his burden of establishing Eltz was discharged inviolation of Section 8(a)(1) and (3) of the Act. Ac-cordingly, in light of the Administrative Law Judge'sother findings, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.'Ar,-Truck ideral (redir L'nmin. 232 NLRB 1024, 1027 11977): 7'rrIndustriei o lVirgmin, I, 164 NL.RB 872. 874 (1967). enfd. 403 1.2d 633(4th (ir. 1968).DECISIONS1AEMNr OF t1111 CASERlCtlARD L. DENISON, Administrative Law Judge: Thiscase was heard in York, Pennsylvania, on April 19, 20, and25, 1978, based on charges filed in Cases 4 CA 9041 and 4CA-9076 on November 14 and December 1, 1977, respec-tively, by District 65, Distributive Workers of America.'The complaint, issued on December 30, alleges that on orabout November 9 supervisors of Respondent created theimpression that employees' union activities were under sur-veillance, and thereafter on November 10 and 21. respec-tively, discharged employees Marie Eltz and William Top-per because of their union activities in violation of Section8(a)(I) and Section 8(a)(3) and (I) of the Act. Respondent'sanswer denies the allegations of unfair labor practices al-leged in the complaint.Upon the entire record in the case, including my consid-eration of the briefs and my observation of the witnesses, Imake the following:I All dates are in 1977 unless otherwise specifiedF:NlI)(is ()1i FA( I1. JIt RISI)I IIO)Ns ;tadmitted in the answer. I find that at all times mate-rial herein Respondent is and has been a Pennsylvania cor-poration engaged in the manutcture of mattress pads andquilted products at its Hanover, Pennsylvania. facility.D)uring the past ear. in the course and conduct of its busi-ness operations. Respondent sold and shipped products al-ued in excess of S50.(X)0 directly to points located outsidethe Commonwealth of Pennsylvania. Respondent is now.and has been at all times material herein, an emplo1er en-gaged in commerce within the meaning of Section 2(2). (6),and (71 of the Act.II. I ABOR OR(iANIZAII()NDistrict 65. I)istributi'e Workers of America, is a labororganization within the meaning of Section 2(51 of the Act.III. Ill1 NI AIR I A R PRA I( IsRespondent manufactures mattress pads and quiltedproducts at its llanover. Pennsylvania. plant with a workforce of about 400 employees. The (Company's president isEphraim S. Young. who is frequently absent n businesstrips to the Company's other unidentified locations and anoffice in New York. Consequently, Respondent's Hanoveroperation is managed hb Plant Manager Martin Klein. Re-spondent's work rules are summarized in an employeehandbook distributed to all new employees. Among therules for which employees ma, be discharged are the fol-lowk ing:14. Refusing to tifollow the instructions of the super-,visor.15. Neglecting ob duties or refusing to perform as-signed tasks.16. Interfering with others in the performance oftheir jobs.On October 19 Larry Steele, an organizer for the Charg-ing Party, began a drive to organize Respondent's Hanoverplant, contacting from 20 to 25 employees. On October 21he met Marie Eltz as she ate lunch in her car. Eltz signed aunion card at that time and agreed to assist Steele.2At the2 According to credited testimony by Plant Manager Klein, he received acopy of a memo dated October 24 from Ephraim S. Young to Respondent'slabor counsel reporting that "someone" passed out the attached leaflet in thecompany parking lot after work on Thursday, October 20. The materialattached is District 64 propaganda and a union authorization card. SinceOrganizer Steele insisted that he was away from Hanover on October 20 andthat the first leaflet was handed out on November 15, I find that it was notSteele who distributed the leaflet referred to in Young's memorandum. It isalso clear that the leaflet referred to in the memorandum was not distributedby Marie Eltl. who first met Steele on October 21. or other members of theemployee organizing committee since Steele testified. without contradiction.that the first union organizational meeting took place on November 8 andemployee assistance in leaflet distrbution first occurred on November 15Therefore. the (ktober 24 memorandum is worthless as esidence to establishthat Respondent knew Steele's identity or as evidence of knowledge of Eltz'union activilies Furthermore. the memorandum is hearsay with respect toestabhlishing October 20 a the earliest union activity knowsn to the Company(Continued)657 I)6 ('ISIONS OF NATIONAL I.ABOR REI.ATIONS BOARDUnion's first organizational meeting at the lHanover Hotelon November 8 an employee organizing committee of ap-proximately 15 workers was formed. iFltz attended thismeeting. Arrangements were made to have another meetingon November 9 at Antonio's Restaurant for lunch in orderto meet two other people: but, on that date, when these twopersons failed to appear at Antonio's, the group. which in-cluded Organizer Steele and employees Marie EIlt. BrainColgan. Harold Sheely. and Brent Smith. hurriedly stoppedinto a McDonald's hamburger establishment, about a half'mile from the plant. for a quick lunch before the employeeswere due to return to work. Although Steele and Eltz de-scribed their luncheon at McDonald's as a union meeting.Sheely testified that "we didn't have time to discuss any-thing: we just ... grabbed some food." As the group cameout of the restaurant they saw Bonnie Mirrila, one of Re-spondentl's supervisors, sitting in her car in the parking lot.Mirrila eats lunch outside the plant almost ever? day in thecompany of other employees. and b automobile they pro-ceed to various restaurants in the area alternatively on aonce-a-week or once-every-2-weeks basis. On this particularoccasion Mirrila was sitting in her car eating her Mcl)on-ald's sandwich while she waited for employee Vickie Maselto return from the Dunkin Doughnuts establishment acrossthe street. She testified that she saw a number of employeescome out of Mcl)onald's and that she had no way of know-ing that this particular group of employees would be there.There is no evidence to establish that she recognized LarrySteele. Upon returning to the plant after lunch, IlaroldSheely ran to the elevator. As he did so he encounteredMartin Klein who stopped Sheely, asked what he wasdoing, and told him there would be no running in the plant.Observing Sheely's hurry to return to work, he asked, "Ifowwas your lunch?" The General Counsel argues that there isa connection between Mirrila's presence at McDonald's atthe time of the "union meeting" and Klein's remark to thehurrying Sheely about his lunch. The complaint alleges thatthese incidents considered together constitute giving em-ployees the impression that their union activities were un-der surveillance, in violation of Section 8(a)( I) of the Act. Idisagree. Although it is long established Board law thatknowledge of an employee's union activities by one supervi-sor may be imputed to all since all are agents of the em-ployer, there is no evidence that as of the time of the so-called McDonald's meeting any of Respondent's supervi-sors knew Larry Steele or associated him with the ChargingParty. Furthermore, it is clear that Mirrila would have hadno way of knowing that the employee group would eatlunch at McDonald's, since the evidence shows they origi-nally planned to meet elsewhere. In addition, Mirrila's ex-planation for her presence at McDonald's that day is logi-cal and undisputed. Finally, in the absence of evidenceshowing a meaningful connection between Mirrila's pres-ence at McDonald's and Klein's question to Sheely abouthis lunch, there is simply nothing to show that these twoincidents amount to an attempt to surveil employees' unionactivities. For example, it is more likely that Klein's remarkto Sheely was related to Sheely's hurried return to workSince in his testimony Klein was uncertain about when union literature wasfirst distnbuted, all that is established by the memorandum is that by Oclo-her 24 the Company had learned that District 65 literature had been distrib-uted by some unknown person.after lunch than it was to anything related to his unionactivity. I find that the General Counsel has failed to provethat Respondent violated Section 8(a)(1) of' the Act withrespect to this incident.Marie lltz was discharged on November 10. As of thattime she worked as a utility girl substituting for otherswhere needed. She did not receive any warnings until theday of her discharge. On a normal workday l:ltz arrived atwork very shortly before her 7 a.m. starting time, but onNovember 10 she went in early in order to discuss the'Union with employees performing overtime work between6 and 7 a.m. Eitz arrived at work about 6:30 and spentabout 15 minutes in the break area, after which she pro-ceeded to the receiving department, where she had beenassigned to work that day. and engaged D)eborah Shrader.Sherri Iless, and D)awn Altland in conversation about theUnion as thev worked. The talk ceased immediately at orabout 6:45 a.m. when Supervisor Bonnie Klinedinst enteredthe area and saw them talking. Klinedinst did not overhearthe conversation. About 9:30 a.m. Klinedinst summoned[lItz to her office where ltz was presented with a writtenwarning to sign for interfering with the work of other em-ployees. When Eltz refused to sign, Klinedinst consultedKlein by telephone concerning what to do. Then, pursuantto Klein's instructions, Eltz was terminated for refusing tosign the warning. Eltz testified that during her interviewwith Klinedinst. and before her termination. Fltz remarked,"We were not talking about what you think we were." towxhich Klinedinst answered that iltz had broken a rule and"anyways we know what you were talking about." Kline-dinst denied making this remark. Instead, she testified thatshe told Eltz that she had broken a rule and that it did notmake any difference what she was talking about. Both Eltzand Klinedinst agree that there was no mention of theUnion at all during the interview I credit Eltz' testimonyand discredit Klinedinst's denial. Klinedinst admitted thatshe knew who Larry Steele was at the time Eltz was dis-charged and that she had seen Eltz in his company prior tothat time, although she was not certain if the occasion onwhich she saw them together was outside of the plant theday before)' The General Counsel contends that Eltz wasdischarged because of her union activities. Respondent ar-gues that Eltz was fired only after she refused to sign awarning slip, which was all the Company originally in-tended to give her for a clear violation of the Company'srule against interfering with the work of others. Respondentpoints to evidence it adduced at the hearing which provesthat other employees who refused to sign warning slips weredischarged in the past. Although the issue with respect toEltz' discharge is not free from doubt, I am persuaded afterlengthy consideration that she was in fact discharged be-cause of her union activities in violation of Section 8(a)(3)and (I) of the Act. It is clear that Klinedinst observed Eltzand Union Organizer Steele together prior to Eltz' dis-charge. Eltz' credited testimony about her termination in-terview shows that Klinedinst had reason to suspect that'As counsel for the General Counsel's questmoning about Eltz' associationwith Steele became more persistent, in an effort to establish precisely thetime Eltz was seen with Seele. Klinedinst realized the importance of thequestions and hen said she could not remember. I am persuaded that heroriginal answers, which were precise and followed the quesions withouthesitation, were truthful.658 HANOVER INDI)IUSRII-S. INCEltz was discussing the Union with her three lellow workersthat morning. None of these emplo\ees mVas interviewedabout the incident, nor did any receive warnings. Evidenceintroduced hb Respondent shows that employees frequentl)receive more than one warning prior to being discharged.Under all these circumstances, I am persuaded that Kleinseized upon Eitz' refusal to sign her warning slip as a pre-text tor eliminating the Union's chief emplosee organizerwhen he quickly ordered Klinedinst to terminate iltz nim-mediately upon learning that ElIz had refused to sign thewarning. I find that Respondent violated Section (a) I) )and (3) of the Act in discharging Marie litz on Novsember10.William opper worked las a utilit man in the garnetdepartment removing rolls from the garnet machine andplacing them on skids. When opper first went to Vsork inthe department his supervisor was Buster llare. fie alsotook directions from a nonsupervisor leadinan; namIedFred Wolf: wlhoin he obviousl\ respected. nder llarveceach departmental worker had one job to perform. hutwhen Robert Sosna replaced Iarve as supervisor in earl!November he announced to the employees. individuall\and in small groups, that he intended to cross-train them toperform all the johbs in the department. in order to maintainproduction by using employees where needed in the eventof absences. I'his new system was strongly disliked bh theworkers in Sosna's department. including lopper. who wasquite vocal about it. Topper was openly contemptuous ofhis new supervisor, said he would not cooperate with Sos-na's new program, and stated to other emploNees that the,did not have to obev Sosna. In his testimony Topper madeit clear that he thought Fred W'olf knew more about how torun the job than did Sosna. In Topper's words. "... whlisten to somebody who don't know the job."Topper became active in the Uinion when Harold Sheelasked him to sign a union card around October 20. I'here-after, Topper passed out a few cards and transmitted ('Bradio announcements relating to union meetings and sign-ing cards into the plant's public address system from hisvehicle's CB radio parked beside the plant.4Topper alsoattended the November 8 and 15 union meetings. He as-sisted the Union in distributing organizational literature onNovember 15 outside the plant gate, at which time he wasobserved by Company President Ephraim Young in thecompany of Larry Steele, District 65 International Repre-sentative William Scott, District 65 Vice President Jim Bri-gagliano. and Marie Etz. It is undisputed that Scott knewYoung in the past as an officer of another company in Mis-sissippi with which Scott had negotiated a contract. Thus,as Young passed by while the employees were handbilling,the two men acknowledged one another. Eltz, who hadbeen discharged 5 days before, also talked to Young asTopper stood next to her. I therefore find that Respondentknew of William Topper's union activities.On November 21, because of absences in the garnet de-partment, Topper was assigned by Sosna to the job of' hal-ing which consists of putting scrap materials into a balermachine, tying them into bundles. and storing them. He4 Harold Sheely estified hat he heard such an announcement concerninga union meeting and that he recognized l opper's ice There is no es idencethat any supervisors heard or recognized it.also told Topper to burn some trash and to remove someskids from the storage area downstairs while he was waitingfor the baler to complete his operation. Topper protestedthat operating the baler was not his job, but finall agreedto do as instructed, although he never told his supervisorthat he did not know how to operate the baler or the incin-erator. In any event, Sosna sent employee Randy Littlealong with Topper to show him what to do. Later, Sosnachecked and found Topper sitting at the baler while theother employee was performing the work. Sosna told Top-per that he had until noon to finish the job. As Sosna wentback inside the plant, Topper followed and asked if hecould use the forklift truck to move the skids, but Sosnarefused the request because he did not think the forkliftcould be maneuvered through the aisles. He specifically in-structed Topper to use the handtruck. Topper did not do asinstructed because, as he started to move the skids. FredWolf, whom Topper thought knew more about the job thanSosna. told Topper to leave the skids iot Wolf to move withthe forklift. Therefore, Topper ignored Sosna's instructions.Wolf had no authority to countermand Sosna's orders.Sosna remained temporarily unaware of these circum-stances, and around I I a.m.. in accordance with a long-standing departmental practice, assigned Topper as one ofthree employees to relieve the employees in the bondingdepartment during the lunch hour. This period was also thelunch hour for the relief employees and thus this assign-ment was distributed on a rotation basis. However, occa-sionalli when an employee had a reason why he could notperform relief work that day. Sosna would locate a replace-ment. Topper went to lunch instead of performing the reliefwork. He did not consult Sosna before leaving. After 12noon Sosna checked after Topper and found unburnedtrash in the incinerator, the skids had not been moved. andthat Topper had gone to lunch while the other two employ-ees performed the relief work. Upon Topper's return, Sosnapresented him with a warning for his refusal to move theskids. another for his failing to report to the bonding de-partment, and a termination notice, which Topper refusedto sign. Topper asked Sosna if he were fired. Sosna replied."It looks that way." Topper left the plant stating, "TheCompany hasn't heard the last of me yet."Although the General Counsel has proved that the Com-pany knew of Topper's union activities prior to his dis-charge, there is nothing else to indicate that his terminationstemmed from those activities. Topper made no secret of hishostility towards his supervisor, that he vehemently dislikedthe idea of performing more than one job, or that he pre-ferred to follow the instructions of Fred Wolf, whose super-visory status was not proved and who had no authority tocountermand one of Sosna's specific instructions. The evi-dence in the record is crystal clear that on the day of Top-per's discharge he failed and refused to perform three as-signed tasks as instructed. No company supervisor ever saidanything to Topper about the Union either before or on theday of his discharge. In my view, the evidence is over-whelming that Topper was discharged for cause, and I sofind. I find that Respondent has not violated Section 8(a)(1)and (3) of the Act in discharging William Topper on No-vember 21.659 DECISIONS OF NATIONAl. ILABOR REL.ATIONS BOARDCoN(I tLUsIONS (oi lAw1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Marie Eltz on November 10. 1977. be-cause of her union activities. Respondent violated Section8(a)(l) and (31 of the Act.4. Respondent has not violated the Act in any respectother than that specifically found.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RI MI ittlHaving found that Respondent is engaged in certain un-fair labor practices, I find it necessary to order that Respon-dent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having discriminatorily discharged Marie Eltz becauseof her union activities, I find it necessary to order that Re-spondent offer her full reinstatement, with backpay com-puted on a quarterly basis with interest as prescribed inF W. Woolworth (omnpat,. 90 NLRB 289 (1950), and Flor-ida Stec'/ Co (rporation, 231 N RB 651 (1977),5 from date ofdischarge to the date of proper offer of reinstatement. Ishall also order Respondent to post an appropriate noticewith respect to the violations of Section 8(a)( 1 ) and (3) ofthe Act found to have occurred.[Recommended Order omitted from publication.]See. general. Ilr, Plm,,bhlg t Heainrry (,. 138 NlRR 716 (1962.660